Citation Nr: 0325155	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania which 
continued the zero percent rating in effect for the veteran's 
service-connected anxiety reaction.  In November 2002, the RO 
increased to 60 percent the rating for the veteran's service-
connected postoperative hemigastrectomy with dumping 
syndrome.  Thereafter, in December 2002, the veteran 
indicated that he was satisfied with the benefits granted 
[the increased rating] (essentially withdrawing his appeal of 
this previously perfected claim).  Hence, the only issue now 
before the Board is that listed on the title page of this 
decision.  For the reasons indicated below, further RO 
adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  The RO has not 
provided the veteran sufficient notice of the VCAA.  The 
Board may not proceed with appellate review without 
correcting the procedural deficiency.

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) was invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

In August 2001, the veteran essentially argued that his 
service-connected anxiety reaction disorder had worsened.  He 
claimed that he had been on medication for anxiety and 
depression for 20 years, and that everything that was wrong 
with him was at least partly related to the anxiety disorder.  
He was last afforded a VA mental disorders examination in 
December 2000.  In light of the veteran's allegation that 
there has been a worsening of the disorder, a contemporaneous 
VA mental disorders examination to ascertain the current 
severity of the anxiety reaction is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the 
veteran notice of the applicable 
provisions of the VCAA specific to 
the claim on appeal.  He should be 
advised what evidence he needs to 
establish a compensable rating for 
anxiety reaction, what the record 
shows, and of his and VA's 
respective responsibilities in 
obtaining any further evidence.  He 
should be given the requisite period 
of time to respond.  
	
2.  The veteran should be afforded a 
VA psychiatric examination to 
determine the current severity of 
his anxiety reaction.  The veteran's 
claims folder must be furnished to 
the examining psychiatrist for 
review in conjunction with the 
examination.  The examiner should 
elicit the veteran's complaints, 
identify all symptoms shown, and 
comment regarding the degree of 
impairment that results from the 
symptoms.  

3.  Thereafter, the RO should review 
the entire record and re-adjudicate 
the claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, 
and give the veteran and his 
representative the requisite period 
of time to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The purposes of this remand are to meet due process 
considerations, to assist the veteran in the development of 
his claim, and to satisfy the mandates of the VCAA and the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


